       Case 17-81042           Doc 45      Filed 07/08/19 Entered 07/08/19 13:13:33                     Desc Main
                                             Document     Page 1 of 1

                                 UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS, WESTERN DIVISION

IN RE:                                         DATE                             CASE NUMBER
MARIUSZ R. CZERWIEC                         July 8, 2019                        17-81042
BOZENA M. CZERWIEC
            Debtor(s)

                     MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS
                  COMBINED WITH NOTICE OF THE MOTION AND OF HEARING THEREON

        The trustee in this case states that the Debtor is in material default with respect to the terms of the plan as confirmed
by the Court in that the payments by or for the debtor to the trustee have not been made as proposed.

            WHEREFORE, the trustee moves that the subject case be dismissed pursuant to 11 U.S.C.
1307(c).

         YOU ARE HEREBY NOTIFIED that the above motion has been set for hearing before the U.S. Bankruptcy
Court, Room 3100, Stanley J. Roszkowski U.S. Courthouse, 327 South Church Street,Rockford, Illinois 61101 at
the following date and time:

                    August 15, 2019 @ 8:50 A.M.
          You may appear at the stated time and place and offer evidence in support of or in opposition to such motion. If you
fail to appear, the allegations of said motion may be taken as true and an Order entered accordingly.


                                                     /s/ Lydia S. Meyer
                                                     LYDIA S. MEYER, Trustee
                                                     Post Office Box 14127
                                                     Rockford, IL 61105-4127


                                              CERTIFICATE OF MAILING

The undersigned certifies that a copy of the foregoing motion and notice was mailed to the Debtor(s) and to the Debtor(s)
attorney of record in envelopes addressed as indicated below bearing first class postal indicia on the 8 day of July 2019.

                                                      /s/Heather Fagan

Debtor(s):
         MARIUSZ R. CZERWIEC                                  BOZENA M. CZERWIEC
         BOZENA M. CZERWIEC                                                 2416 THOROUGHBRED TRAIL
         2416 THOROUGHBRED TRAIL                                                    WOODSTOCK, IL 60098
         WOODSTOCK, IL 60098

Attorney:
            CUTLER & ASSOCIATES, LTD
            ATTORNEY DAVID CUTLER
            4131 MAIN STREET
            SKOKIE, IL 60076-
